PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Great Lakes Intellectual Property, PLLC /CableLabs
44750 Yorkshire
Novi MI MICHIGAN 48375


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



This is a decision on the petition under 37 CFR 1.181, filed October 12, 2021, requesting that the rejection included in the Examiner’s Answer of August 10, 2021 be designated as a new ground of rejection. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED.


Background

On September 29, 2020, a final Office action was mailed. 
On December 29, 2020, an After Final amendment was filed.
On January 12, 2021, the Advisory Action was mailed acknowledging and permitting entry of after-final amendments to place the application in better form for appeal.
On January 29, 2021, a Notice of Appeal was filed concurrent with a Pre-Brief Appeal Conference Request.
On February 16, 2021, the Pre-Brief Appeal Conference determined to proceed to the PTAB on all rejected claims.
On May 28, 2021, an Appeal Brief was filed.
On August 10, 2021, an Examiner's Answer was filed.
Also on August 10, 2021, an Applicant-Initiated Interview was conducted.
On October 12, 2021, the Instant Petition was filed.




Applicable Regulations, Rules and Statutes

MPEP 1207.03(III) states, in part:


[…] [T]he examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond) […] 

MPEP 1207.03(a)(II) states, in part:

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). […] 

Relevant portions of the patent rules recite the following:

37 CFR 41.31(a)(1) states:

(1) Every applicant, any of whose claims has been twice rejected, may appeal from the 
decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 

37 CFR 1.181(a)(1) states: 

(a) Petition may be taken to the Director: (1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


Discussion and Analysis 

In the instant petition filed on October 12, 2021, the petitioner argues the following:

(1) the Examiner's Answer includes a new grounds of rejection […] (Petition, at 2) […] for the first time in the prosecution history, the Examiner indicates that the preamble is considered non-limiting and not a part of the claim (Petition, at 2) […], and not until the Examiner's Answer that any portion of the preamble was considered as non-limiting or otherwise not part of the claim (Petition, at 5).  Appellant notes that the preamble should be considered limiting where it limits structure; provides distinct definitions of terms; and states an "intentional purpose"; the result of which is to "definitionally distinguish" the claimed invention, as explained in MPEP § 211.02 (Petition at 7-8).

On page 14 of the final Office action mailed on September 29, 2020, the examiner rejected the limitations of the preamble of claim 9 with citations to Tidwell, US PGPUB No. 2013/0276022.  

It is noted that Tidwell was applied for the first time as teaching the limitations of the preamble language of claim 9 in the final Office action mailed September 29, 2020. Previously, in the non-final Office action mailed February 7, 2020, Sinha (US2015/0074722) was applied in combination with Tidwell, with Sinha relied upon for teaching the preamble limitations of claim 9.

Then, in petitioner's Appeal Brief, Appellant argues on page 6 that "the Tidwell reference fail[s] to sufficiently suggest or disclose OTT content being sourced from entities outside of the headend 150…."

Petitioner's argument is unpersuasive because examiner's statement does not constitute a new grounds of rejection under the guidance from MPEP 1207.03(III).  Examiner, responding to the Appeal Brief, stated on page 25 of the examiner's Answer that:

“The Examiner respectfully disagrees.  There is nothing in claim 9 that would suggest "OTT content being sources from entities outside of the headend".  However, Tidwell teaches that the OTT content can be sourced form entities outside of the headend since paragraph 98 explains that the offer may come from a third party and disposed remotely from the network operator.  Therefore, this argument is not found persuasive.”

Contrary to petitioner's assertion, the Examiner did not argue that the preamble was non-limiting.  Rather, Examiner responded to petitioner's claim interpretation on page 6 of the Brief that Tidwell does not teach "OTT content being sourced from entities outside of the headend."  Examiner further argues that "Tidwell teaches that the OTT content can be sourced from entities outside of the headend since paragraph 98 explains that the offer may come from a third party and disposed remotely from the network operator."  Therefore, even if examiner had argued that the preamble was to be given no weight, examiner found that the art teaches that OTT content is sourced from entities outside the headend.  By finding art which teaches the limitations of the preamble, Examiner has given weight to the preamble.

The highlighted portions of page 5 in the petition is noted. However, the examiner is taking the position that “Claim 9 is only performing an inspection of IP packets to determine inspection information and to determine an offer associated with the non-OTT content.” However, applying the plain language of 37 CFR 1.181(a)(1), it is clear that petitioners’ arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issue presented by petitioners are clearly directed to the propriety of the 35 U.S.C. 102 and 103 rejections of claim 9. The question of whether the interpretation of the applied references qualifies as prior art under 35 U.S.C. 102 and 103 is clearly an appealable issue.

As also stated in MPEP 1207.03(III), and recited above, "the examiner need not use identical language in both the examiner's answer," and "additional explanation responding to arguments offered for the first time 'did not change the rejection.'"  Here, the examiner has responded to arguments of petitioner's claim interpretation with both additional explanation and language, but is not changing the rejection.  

After a careful review of the prosecution history, Appellant has raised the argument of "OTT content being sources from entities outside of the headend" in the first instance against the Tidwell reference in the Appeal Brief.  Examiner is therefore responding to petitioner's argument for the first time.  See, as cited above, MPEP 2107.03(III), In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond).  As Examiner is responding to petitioner's argument using different language and restating the reasoning of the rejection, this is not a new ground of rejection because the "basic thrust of the rejection" is the same.  See MPEP 1207.03(III).

Further, the "basic thrust of the rejection" remains the same because the petitioner has been given a fair opportunity to respond to Examiner's argument by filing a Reply Brief to the Examiner's Answer.  

Therefore, because petitioner's arguments are unpersuasive, the petition is dismissed.  


Summary

For the foregoing reasons, petitioner’s argument (1) has been found to be unpersuasive.

Accordingly, the petition filed under 37 CFR § 1.181 is DISMISSED. 

Any questions regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.






/TARIQ R HAFIZ/____________________________
Tariq R. Hafiz
Director, Technology Center 3600
(571) 272-5350

/MJ/ 12/13/2021